DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The present application, filed on or after March 16, 2013, and is being examined under the first inventor to file provisions of the AIA . AIA  stands for America Invents Act which went to effective on March 16, 2013.  AIA  provides for the First Inventor to File Provision which redefines Prior Art.
This application is being examined by a Pro Se Examining Specialist who offers customer service to applicants filing patent applications without legal representation. While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  The Examiner of record, protects the public’s interests.   To assist applicants in making informed decisions, the Examiner of Record can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	In Claim 1, applicant has used “configured to” language as well as “and/or” language.  “Configured to” language is functional language and is indefinite because the “configured to” is similar to “adapted to” or “adapted for” language which does not cover what the system is or the structure of the apparatus or not what the system does or the function of the system.  Applicant is suggested to use element plus function, deleting the “configured to”, “capable of”, “adapted to” language.  Applicant is also requested to not to use “and/or” language when drafting a claim.  Applicant should draft the claim with comprising language or selected from the group consisting of or selected from when drafting the components of a stream into the apparatus.  While applicant does use the same first stream, second stream, fourth stream, as recited in the specification, it is unclear with all of the conditional language which is discussed in the specification as well as drafted in the instant claim.  Applicant is required to claim the device is clear, positive, meaningful language.  Noting Paragraph [0300], and the claim should be drafted by looking at the Figure and in claim 1, applicant should draft the claim as follows: 
	An apparatus for separating a mixture of fluid from refinery or wellbores comprising:
	an aqueous brine fluid stream in operative connection with a three- phase separator wherein said fluid stream is separated into a water stream containing NaCl, an oil stream and a gas stream; wherein said water stream containing NaCl is fluidly connected to an electrochemical membrane separation cell, which separates the water 
Applicant would then fluidly connect the stream from the electrochemical membrane to the carbon dioxide source, which is fluidly connected to the compressor, the stream from the electrochemical membrane which contains NaOH is then fluidly connected to the spray dryer and the relationship between the spray dryer and compressor, finally applicant would fluidly connect the stream from the spray dryer which comprise sodium carbonate to a cyclone which separates sodium carbonate from the water. 
	Regarding Claim 1, the “and/or” language applicant has used this language many times in Claim 1, alone the nested and/or language is a difficult claim to interpret and the metes and bounds of the claim is difficult to understand rendering the claim indefinite.  Applicant is suggested to draft the claim with “and” and draft a second claim with the optional language.  These should be independent claims.  Alternatively if applicant uses Markush language, “selected from the group consisting of A, B, C D, and mixtures thereof”, the claim interpretation is A or B or C or D or mixtures of A, B, C, D”.  Suitable correction is required.
	Regarding Claim 2, applicant should recited “The apparatus of claim 1, wherein the fluid mixture is selected from the group consisting of water, oil and gas” and wherein the phase separator is a three-phase separator, which separates the fluid mixture into a first water stream, a second oil stream and a third gas stream.
	Regarding Claim 3, applicant is suggested to use Markush language “…wherein the phase separator is selected from the group consisting of a horizontal separator, a vertical separator and a coalescer.”
	In Claim 4, applicant should recite “wherein the water is wastewater or brine from an oil refinery or wellbore.
	In claim 5, applicant recites wherein the fourth stream further contains salts.  Applicant has to describe the salts and the salts other than NaCl from the electrochemical cell originates.  Applicant should not specifically go back to the fourth stream as it is not clear from the claim which stream is actually the 4th stream and what the stream contains or the makeup of the stream.
	In claim 7-8, the claim regarding sodium hydroxide an first and second solution and settling tank or sixth stream forms a seventh stream comprising a third sodium hydroxide solution is not clear or positive, there are so many alternatives the claim is meaningless.  
In claim 8, which refers back to Claim 7 and ultimately to Claim 1; the claim should not just recite the fifth stream, these streams should be easily understood without having the benefit of the Figure.  In other words, the claims only make sense if the Figure is front of you.  Applicant is reminded that the claims are read in light of the specification.  The claims is the legal definition of applicant’s invention and must stand on its own.  From the claim, it should be drafted with clear, positive, meaningful language wherein it is the claims recites the elements of the device, the fluid connections and which stream comes from which element of the device, there should be clear fluid connection between the elements.  The specification and figure(s) are not read into the claim.  Applicant is suggested to include the reactor in claim 1, and then write a dependent claim which further defines what is taking place in the reactor.
	Regarding claim 9 applicant is required to recite “…wherein the electrochemical separation cells includes an anode, a cathode and an ion permeable membrane and wherein said ion permeable membrane is permeable to cations.”
	Regarding 10-12 it is not clear how the heater is fluidly connected to the apparatus, it is not clear where flue gas or air enters the apparatus and where the air flue gas or air originates.  Applicant is required to draft the claim which clearly defines the spray dryer including a nozzle-function of the nozzle as well as the stream into and out of the spray dryer.  Applicant is required to use element plus function and fluid connection between the elements.
	In claim 13, applicant is claiming a method of using the apparatus.  In claim drafting, a method of using a device should include a preamble, a transitional phrase and step plus function language.  Applicant has merely recited “A method comprising”, what method doing, a proper preamble is required.  Applicant should positively recite, introducing  a wastewater fluid brine mixture into a three phase separator, which separates the fluid into three streams, the first stream comprising water and salt; etc.  Applicant should not draft “use of” type claims which is indefinite.
	In claim 13, applicant recites mixing aqueous NaOH (directly or indirectly from the first sodium hydroxide solution) is not a clear or positive step.
	In Claims 15-16, applicant should use Markush language when describing the wastewater or the water to be treated originates.
	In claims 17-18 it is unclear from just reading the method claim where the fourth and seventh stream are related, the seventh or third stream are related and or the aqueous sodium hydroxide, reacting the hydrochloric acid, are steps which are not properly understood without using the Figure or the Specification.  Applicant is to draft the method claim with a preamble, transitional phrase, body of the claim drafted with step plus function language, and the fluid connection between the steps, applicant is strongly urged to look at the drawing and trace the streams from the phase separator, to the electrochemical cell, to the reactor, to the spray dryer.
	In claims 19-20 it is unclear where the flue gas or combustion process or recovering flue gas is coming from.  Applicant must fully trace the streams and provide where the streams are coming from or derived from for the method claim to be 112(b) compliant.
Allowable Subject Matter
Pursuant to MPEP 7.07(j), the following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach and/or suggest an apparatus for oil field waste water treatment and carbon dioxide removal comprising a phase separator which separates a fluid mixture combining brine, oil, or liquid hydrocarbons and gas from a wellbore or stream which is subjected to three phase separator, the stream from the three phase separator is subjected to an electrochemical cells wherein the salt from the wastewater stream is separated by electrolysis  providing a sodium hydroxide stream or hydrogen chloride stream or chlorine gas which is then further reacted to produce a sodium carbonate which can be further separated and the water can be reclaimed.  
Because allowable subject matter has been identified by the Examiner applicant is strongly urged to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schmidt teaches systems and methods of separating and isolating water and other constituents from oilfield produced brines for reuse.  Iyer teach combined electrical and thermal renewable energy generation and storage system using a forward osmosis system for drawing water across a membrane.  Kaplan teach a matrix system for performing processing, separation and recovery of a petroleum feed. Constantz et al. teach a method and system to produce a bicarbonate solution with cathode electrolyte in an electrochemical system. Farsad teach a low energy electrochemical proton transfer system and method.  Freydina teach an electrically driven separation apparatus.  Folkvang teach an apparatus and method for separation of oil from oil containing produced water.  McMillan teaches a separator and method for separation oil, gas and water.  
Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application.   Applicant is advised that communication can take place using e-mail but not the actual response to the Office Action. The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written electronic communication authorization by applicant is filed and recorded as part of the record.  If applicant is using the USPTO e-filing of responses, and/or other papers, a customer number and digital certificate is required to use the USPTO’s EFS (Electronic Filing System), applicant is kindly reminded that the electronic signature is:
/my full name/ 
Printed full name
Date
Applicant is further reminded that all papers sent into the USPTO must be signed and dated.  Applicant is kindly reminded that when statutory periods for response are set, these dates are important and cannot be waived.  Extra time will require extra fees.  Applicant is asked that after reviewing the art cited and the rejections/recommendations by the Examiner that applicant in the Office Action, that applicant schedule an interview with the Examiner this should be at a time convenient to applicant and prior to the statutory period date so that applicant avails him/herself of the Examiner so that applicant can respond timely and avoid non-compliant issues.
When responding to this action, please keep the following in mind:
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/) and date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			/Nina Bhat/                                           Primary Examiner, Art Unit 1771